
	
		II
		111th CONGRESS
		1st Session
		S. 1435
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Brownback (for
			 himself, Ms. Landrieu,
			 Mr. Bunning, Mr. Burr, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Corker, Mr.
			 Cornyn, Mr. Ensign,
			 Mr. Graham, Mr.
			 Inhofe, Mr. Johanns,
			 Mr. Kyl, Mr.
			 Martinez, Mr. McCain,
			 Mr. Risch, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Wicker, and Mr.
			 DeMint) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  prohibit human-animal hybrids.
	
	
		1.Short titleThis Act may be cited as the
			 Human-Animal Hybrid Prohibition Act of
			 2009.
		2.FindingsCongress finds that—
			(1)advances in research and technology have
			 made possible the creation of human-animal hybrids;
			(2)human-animal hybrids are grossly unethical
			 because they blur the line between human and animal, male and female, parent
			 and child, and one individual and another individual;
			(3)human dignity and the integrity of the
			 human species are compromised by human-animal hybrids;
			(4)the uniqueness of individual human beings
			 is manifested in a particular way through their brain and their reproductive
			 organs/cells; and
			(5)with an increase in emerging zoonotic
			 infection threatening the global public health, human-animal hybrids present a
			 particularly optimal means of genetic transfers that could increase the
			 efficiency or virulence of diseases threatening both humans and animals.
			3.Prohibition on
			 human-animal hybridsPart I of
			 title 18, United States Code, is amended by inserting after chapter 51 the
			 following:
			
				52Human-animal
				hybrids
					
						Sec.
						1131.
				  Definitions.
						1132. Prohibition on
				  human-animal hybrids.
					
					1131.DefinitionsIn this chapter the following definitions
				apply:
						(1)Human-animal
				hybridThe term
				human-animal hybrid means—
							(A)a human embryo into which a non-human cell
				or cells (or the component parts thereof) have been introduced to render the
				embryo's membership in the species Homo sapiens uncertain;
							(B)a hybrid human/animal embryo produced by
				fertilizing a human egg with non-human sperm;
							(C)a hybrid human/animal embryo produced by
				fertilizing a non-human egg with human sperm;
							(D)an embryo produced by introducing a
				non-human nucleus into a human egg;
							(E)an embryo produced by introducing a human
				nucleus into a non-human egg;
							(F)an embryo containing at least haploid sets
				of chromosomes from both a human and a non-human life form;
							(G)a non-human life form engineered such that
				human gametes develop within the body of a non-human life form; or
							(H)a non-human life form engineered such that
				it contains a human brain or a brain derived wholly or predominantly from human
				neural tissues.
							(2)Human
				embryoThe term human
				embryo means an organism of the species Homo sapiens during the earliest
				stages of development, from 1 cell up to 8 weeks.
						1132.Prohibition on
				human-animal hybrids
						(a)In
				generalIt shall be unlawful
				for any person to knowingly, in or otherwise affecting interstate
				commerce—
							(1)create or attempt to create a human-animal
				hybrid;
							(2)transfer or attempt to transfer a human
				embryo into a non-human womb;
							(3)transfer or attempt to transfer a non-human
				embryo into a human womb; or
							(4)transport or receive for any purpose a
				human-animal hybrid.
							(b)Penalties
							(1)In
				generalWhoever violates
				subsection (a) shall be fined under this title, imprisoned not more than 10
				years, or both.
							(2)Civil
				penaltyWhoever violates
				subsection (a) and derives pecuniary gain from such violation shall be subject
				to a civil fine of the greater of $1,000,000 and an amount equal to the amount
				of the gross gain multiplied by
				2.
							.
		4.Technical
			 amendmentThe table of
			 chapters for part I of title 18, United States Code, is amended by inserting
			 after the item relating to chapter 51 the following:
			
				
					52.Human-animal
				  hybrids1131
				
				.
		
